Citation Nr: 0913108	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  04-20 277	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a circulatory 
problem, to include a heart disorder, claimed as secondary to 
Type 2 diabetes mellitus.

3.  Entitlement to service connection for feet and leg 
disorders, claimed as secondary to Type 2 diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2004 rating decision by the Oakland RO.  In August 2006, the 
case was remanded for additional development and notice.  

This claim has been subject to a stay imposed on all cases 
affected by the U.S. Court of Appeals for Veterans Claims 
(Court) decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006).  See Chairman's Memorandum 01-06-24 (September 21, 
2006).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the 
United States Court of Appeals for the Federal Circuit 
reversed the Court's decision, and issued mandate in Haas 
effective October 16, 2008.  A petition for a writ of 
certiorari in Haas was denied by the United States Supreme 
Court on January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 
3267 (Jan. 21, 2009)(No. 08-525).  In light of the foregoing 
and Chairman's Memorandum 01-09-03 (January 22, 2009), the 
Board finds it may now proceed in the instant appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

It is not alleged that the Veteran's Type 2 diabetes mellitus 
was manifest in service or in the first postservice year.  
His theory of entitlement to service connection for such 
disease is that the benefit is warranted on a presumptive 
basis under 38 U.S.C.A. § 1116, i.e., that it resulted from 
herbicide exposure in Vietnam/

Notably, the Veteran served on the USS Lynde McCormick, and 
alleges herbicide exposure while it was in the Mekong Delta, 
and in the coastal waters off North Vietnam (the ship's 
deployment in both locations while the Veteran was assigned 
to the ship is confirmed in the record).  The Veteran 
acknowledges that he did not step ashore, and the deployment 
off North Vietnam would not warrant the application of the 
presumptive provisions of 38 U.S.C.A. § 1116.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  However, the ship's 
deployment in the Mekong Delta suggests a possibility of 
service in the inland waterways of Vietnam (warranting 
application of 38 U.S.C.A. § 1116).  Notably, the Veteran has 
submitted a copy of a DD Form 215 that shows he was awarded a 
combat action ribbon (which entitles him to the relaxed 
evidentiary burden afforded under 38 U.S.C.A. § 1154, and 
also suggests a proximity to enemy forces generally not seen 
with service in coastal waters).  All avenues to determine if 
the Veteran served in Vietnam (including inland waterways) 
have not been exhausted.  See Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) (holding that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
at some point in the course of his duty constitutes a 
permissible interpretation of the statute and its 
implementing regulation).  Development to corroborate any 
service in the inland waters of Vietnam is indicated.  

As the claims seeking secondary service connection are 
inextricably intertwined with the claim of service connection 
for diabetes mellitus, appellate consideration of those 
matters must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request from the 
Veteran a detailed account of his 
experiences, if any, on board the USS 
Lynde McCormick while that ship served in 
the Mekong Delta, to ascertain whether 
such service placed the vessel in the 
inland waterways of Vietnam.  He should 
specify when any such deployment 
occurred.  He should also provide an 
account of the circumstances surrounding 
his award of a combat action ribbon.  

2.  The RO should seek verification of 
any accounts by the Veteran that would 
suggest he was deployed in the inland 
waterways of Vietnam, to include by 
obtaining the award certificate 
explaining the circumstances of his 
receipt of a combat action ribbon (CAR) 
noted on a DD-215 in the file, and a 
search of ship's logs of the USS Lynde 
McCormick.  When such development is 
completed the RO should make a 
determination as to whether the Veteran 
served in Vietnam, including in its 
inland waterways.   

3.  The RO should arrange for any further 
development suggested by the results of 
that sought above, then the RO should re-
adjudicate the claims.  If any remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


